Case 2:19-cv-07046-MWF-FFM Document 27-2 Filed 10/21/19 Page 1 of 6 Page ID #:955




                       Exhibit A
      Case 2:19-cv-07046-MWF-FFM Document 27-2 Filed 10/21/19 Page 2 of 6 Page ID #:956




From:             Elizabeth Graham <egraham@gelaw.com>
Sent:             Tuesday, September 24, 2019 3:29 PM
To:               Vineet Bhatia
Cc:               Davida Brook; Paiqe Alderson; Kim Evans
Subject:          Re: motion to compel arbitration


Vineet,

As I have told you at least twice now, I do not represent Ms. Pambakian in this defamation matter. We
have not met and conferred on this matter. I have no authority to agree to anything on this matter. I
am not a defamation defense lawyer; I solely represent her as a plaintiff in the case against your
client for sexual assault. I hope that once again makes my role crystal clear.

And, we did not "discuss" your proposed arbitration motion in the defamation case during our meet
and confer on the motion to arbitrate the sexual assault case. Rather, I simply asked if you intended
to file a motion in that case against either or both Ms. Pambakian and Mr. Rad. You advised that you
intended to do so. That certainly does not satisfy your meet and confer obligations under the Local
Rules. I am sure you do not intend to suggest otherwise.

I am about to board a plane for a 6 hour flight home, but I trust if you have any questions you and I
can address them tomorrow. Have a good evening.


Best regards,

Beth

*PLEASE NOTE NEW ADDRESS*

M. Elizabeth Graham
Director I Grant & Eisen hofer, P.A.

One Market Street
Spear Tower, 36th Floor
San Francisco, CA 94105<x-apple-data-detectors://95/0>
Direct: 415-293-821O<tel:415-293-821O>
Cell: 415-710-7973<tel:415-710-7973>

On Sep 24, 2019, at 6:06 PM, Vineet Bhatia
<VBHATIA@susmangodfrey.com<mailto:VBHATIA@susmangodfrey.com> > wrote:

Elizabeth,

I wanted to follow up on the motion to compel arbitration in the defamation case. I am ready to file our
motion today. I know we discussed the motion in the defamation case in our first meet and confer but
that was before you told us you don't represent Ms. Pambakian in that case.

                                                      1
   Case 2:19-cv-07046-MWF-FFM Document 27-2 Filed 10/21/19 Page 3 of 6 Page ID #:957
I appreciate your checking on who Ms. Pambakian's counsel will be in the defamation case. As soon
as you know something, please let me know. I'd like to conclude the meet and confer, although it's
almost certain that Ms. Pambakian's counsel will oppose our motion to compel.

Also, please let Ms. Pambakian and her new counsel know that I am willing to work out a reasonable
briefing schedule, so that new counsel can get up to speed.

Thank you.

Vineet Bhatia
713 653 7855 (office)
713 594 5131 (mobile)
Web Bio & vCard

-----Original Message-----
From: Vineet Bhatia
Sent: Monday, September 23, 2019 11:38 AM
To: Elizabeth Graham <egraham@gelaw.com<mailto:egraham@gelaw.com>>
Cc: Davida Brook <DBrook@susmangodfrey.com<mailto:DBrook@susmangodfrey.com>>; Paige
Alderson <PAlderson@gelaw.com<mailto:PAlderson@gelaw.com>>; Kim Evans
<kevans@gelaw.com<mailto:kevans@gelaw.com>>
Subject: RE: motion to compel arbitration

Not to worry. My mistake. Thanks for checking with Ms. Pambakian about her counsel in the other
case.

Vineet Bhatia
713 653 7855 (office)
713 594 5131 (mobile)
Web Bio & vCard

-----Original Message-----
From: Elizabeth Graham <egraham@gelaw.com<mailto:egraham@gelaw.com>>
Sent: Monday, September 23, 2019 11:33 AM
To: Vineet Bhatia <VBHATIA@SusmanGodfrey.com<mailto:VBHATIA@SusmanGodfrey.com>>
Cc: Davida Brook <DBrook@susmangodfrey.com<mailto:DBrook@susmangodfrey.com>>; Paige
Alderson <PAlderson@gelaw.com<mailto:PAlderson@gelaw.com>>; Kim Evans
<kevans@gelaw.com<mailto:kevans@gelaw.com>>
Subject: Re: motion to compel arbitration

No worries. I thought I was clear – I represent Ms. Pambakian solely with respect to her sexual
assault case against defendants, and agreed to accept service as a courtesy and to avoid your
having to effectuate personal service. I did just receive an email re: waiver from your assistant.

I will speak to my client about her selection of counsel to defend her in your clients’ defamation case
and get back to you. I did just receive an email re: waiver from your assistant.

Best,

Beth

                                                    2
   Case 2:19-cv-07046-MWF-FFM Document 27-2 Filed 10/21/19 Page 4 of 6 Page ID #:958
M. Elizabeth Graham
Director | Grant & Eisenhofer, P.A.

One Market Street
Spear Tower, 36th Floor
San Francisco, CA 94105
Direct: 415-293-8210
Cell: 415-710-7973

egraham@gelaw.com<mailto:egraham@gelaw.com><mailto:egraham@gelaw.com>




From: Vineet Bhatia <VBHATIA@SusmanGodfrey.com<mailto:VBHATIA@SusmanGodfrey.com>>
Date: Monday, September 23, 2019 at 11:56 AM
To: "M. Elizabeth Graham" <egraham@gelaw.com<mailto:egraham@gelaw.com>>
Cc: Davida Brook <DBrook@susmangodfrey.com<mailto:DBrook@susmangodfrey.com>>, Paige
Alderson <PAlderson@gelaw.com<mailto:PAlderson@gelaw.com>>, Kim Evans
<kevans@gelaw.com<mailto:kevans@gelaw.com>>, Vineet Bhatia
<VBHATIA@SusmanGodfrey.com<mailto:VBHATIA@SusmanGodfrey.com>>
Subject: RE: motion to compel arbitration

Elizabeth,

I am sorry. I misunderstood. After you agreed to accept service, I thought you were representing Ms.
Pambakian. I didn't realize the representation was for the limited purpose of just accepting service.

We've sent the waiver of service of summons to you this morning.

Do you know who represents Ms. Pambakian in the defamation case?

Vineet Bhatia
713 653 7855 (office)
713 594 5131 (mobile)
Web Bio & vCard

-----Original Message-----
From: Elizabeth Graham <egraham@gelaw.com<mailto:egraham@gelaw.com>>
Sent: Monday, September 23, 2019 10:48 AM
To: Vineet Bhatia <VBHATIA@SusmanGodfrey.com<mailto:VBHATIA@SusmanGodfrey.com>>
Cc: Davida Brook <DBrook@susmangodfrey.com<mailto:DBrook@susmangodfrey.com>>; Paige
Alderson <PAlderson@gelaw.com<mailto:PAlderson@gelaw.com>>; Kim Evans
<kevans@gelaw.com<mailto:kevans@gelaw.com>>
Subject: Re: motion to compel arbitration

Good morning Vineet,

Thanks for your email. First, as I told you, we do not represent Ms. Pambakian in the defamation
case. So I’m not sure how you could have satisfied a meet and confer obligation. Second, Ms
Pambakian has not yet been served.
                                                  3
   Case 2:19-cv-07046-MWF-FFM Document 27-2 Filed 10/21/19 Page 5 of 6 Page ID #:959


I am not trying to be difficult, but my recommendation is that you serve Ms. Pambakian in the manner
we discussed. She then will retain her counsel, with whom you will need to meet and confer. I have
no authority to do anything in the case that Mr Blatt elected to bring separately except as I told you in
our correspondence regarding acceptance of service of Mr. Blatt's complaint.

Best regards,

Beth

M. Elizabeth Graham
Director | Grant & Eisenhofer, P.A.

One Market Street
Spear Tower, 36th Floor
San Francisco, CA 94105
Direct: 415-293-8210
Cell: 415-710-7973

egraham@gelaw.com<mailto:egraham@gelaw.com><mailto:egraham@gelaw.com>




From: Vineet Bhatia <VBHATIA@SusmanGodfrey.com<mailto:VBHATIA@SusmanGodfrey.com>>
Date: Sunday, September 22, 2019 at 11:55 AM
To: "M. Elizabeth Graham" <egraham@gelaw.com<mailto:egraham@gelaw.com>>, Paige Alderson
<PAlderson@gelaw.com<mailto:PAlderson@gelaw.com>>
Cc: Davida Brook <DBrook@susmangodfrey.com<mailto:DBrook@susmangodfrey.com>>, Vineet
Bhatia <VBHATIA@SusmanGodfrey.com<mailto:VBHATIA@SusmanGodfrey.com>>
Subject: motion to compel arbitration

Elizabeth / Paige,

We plan to file our motion to compel arbitration in the defamation case next week. We discussed our
intention to file this motion during the August meet and confer. I think that discussion satisfied our
meet and confer requirement, but do you want to have a separate meet and confer?

If so, let us know a time on Monday or Tuesday for a meet and confer. Thank you.


Vineet Bhatia
Susman Godfrey L.L.P.
1000 Louisiana St. 5100
Houston, Texas 77002
713-653-7855 (direct)
713-594-5131 (mobile)
Web Bio<https://www.susmangodfrey.com/attorneys/vineet-
bhatia/<https://www.susmangodfrey.com/attorneys/vineet-
bhatia/><https://www.susmangodfrey.com/attorneys/vineet-
bhatia/<https://www.susmangodfrey.com/attorneys/vineet-bhatia/>>> &
                                                    4
   Case 2:19-cv-07046-MWF-FFM Document 27-2 Filed 10/21/19 Page 6 of 6 Page ID #:960
vCard<https://www.susmangodfrey.com/wp-
content/uploads/2017/12/vbhatia.vcf<https://www.susmangodfrey.com/wp-
content/uploads/2017/12/vbhatia.vcf><https://www.susmangodfrey.com/wp-
content/uploads/2017/12/vbhatia.vcf<https://www.susmangodfrey.com/wp-
content/uploads/2017/12/vbhatia.vcf>>>




                                              5
